COURT OF CHANCERY
                                     OF THE
                               STATE OF DELAWARE
ANDRE G. BOUCHARD                                              LEONARD L. WILLIAMS JUSTICE CENTER
   CHANCELLOR                                                     500 N. KING STREET, SUITE 11400
                                                                 WILMINGTON, DELAWARE 19801-3734




                                   November 27, 2019

  Kevin R. Shannon, Esquire                    Jeremy D. Eicher, Esquire
  Potter Anderson & Corroon LLP                Eicher Law LLC
  1313 North Market Street                     1007 North Orange Street, 4th Floor
  Wilmington, DE 19801                         Wilmington, DE 19801

  Jennifer C. Voss, Esquire                    Frank E. Noyes, II, Esquire
  Skadden Arps Slate Meagher                   Offit Kurman, P.A.
   & Flom LLP                                  1201 N. Orange Suite, Suite 10E
  920 North King Street, 7th Floor             Wilmington, DE 19801
  Wilmington, DE 19801

       RE:      In re: TransPerfect Global, Inc.
                Civil Action No. 9700-CB

                Elizabeth Elting v. Philip R. Shawe, et al.
                Civil Action No. 10449-CB

 Dear Counsel:

       Pending before the court is the second motion for certification of an

 interlocutory appeal that Respondents have filed within the past thirty days. This

 time, Respondents seek to appeal two orders the court entered on November 1, 2019

 (the “Second Orders”) arising out of the same dispute that was the subject of a

 Memorandum Opinion (“Opinion”) and Order (the “First Order”) issued on October

 17, 2019.
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
November 27, 2019

         On November 18, 2019, the court denied Respondents’ motion to certify an

interlocutory appeal of the Opinion and First Order (the “Interlocutory Order”). As

explained in the Interlocutory Order, “the risk of piecemeal appeals is manifest” in

this case.1 For this reason, the court expressed its view that an interlocutory appeal

of the Opinion and the First Order and/or of the Second Orders made no sense until

two other outstanding, directly-related matters had been adjudicated, namely “(i) the

amount of the Contempt Fee Award and (ii) the resolution of any objections

Respondents may make to the Fee Orders.”2 Thereafter, a single interlocutory

appeal of all those rulings could be taken together.

         The court’s calculus of the costs versus the benefits of an interlocutory appeal

remains the same now as it did in the Interlocutory Order. Accordingly, for the

reasons stated there, Respondents’ motion for certification of an interlocutory appeal

of the Second Orders is DENIED.

         IT IS SO ORDERED.

                                          Sincerely,

                                          /s/ Andre G. Bouchard

                                          Chancellor
AGB/gm


1
    Dkt. 1410 ¶ 9.
2
    Id. ¶¶ 9-10.

                                             2